Citation Nr: 1813675	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-35 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for sleep apnea, as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for coronary artery disease (CAD), as secondary to service-connected PTSD.

3. Entitlement to service connection for hypertension, as directly caused by exposure to contaminated water at Camp Lejeune or as secondary to service-connected PTSD.

4. Entitlement to service connection for gastroesophageal reflux disease (GERD) due to exposure to contaminated water at Camp Lejeune, developed as a claim for hiatal hernia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of January 2013 and August 2014 of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran and his wife testified before the undersigned Veterans Law Judge in October 2017.

The Board has recharacterized Issue 4 based on the Veteran's VA treatment records and his testimony.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Remand is warranted for each of the appellate issues.

Sleep Apnea

The Veteran has sleep apnea, and VA has service connected his PTSD.  The Veteran contends his sleep apnea is secondary to his PTSD.  A VA compensation examination is warranted.

CAD

The Veteran has CAD, and VA has service connected his PTSD.  The Veteran contends his CAD is secondary to his PTSD.  A VA compensation examination is warranted.

Hypertension

The Veteran has hypertension, and he is seeking service connection on both direct and secondary bases.  

For direct, he contends that he was exposed to contaminated water at Camp Lejeune, which in turn caused his hypertension.  VA has found, pursuant to 38 C.F.R. § 3.307(a)(7), that the Veteran was exposed to contaminated water at Camp Lejeune.  While hypertension is not eligible for presumptive service connection pursuant to 38 C.F.R. § 3.309(f), VA may still service connect it on a direct basis.  
 
For secondary, he contends that his hypertension is secondary to his PTSD.

The Board notes VA examined the Veteran for compensation purposes for hypertension in July 2014.  The examiner provided a negative nexus for secondary service connection.  However, the Veteran, in December 2017, submitted an excerpt from a National Institute of Health article entitled "Post-traumatic stress Disorder and Cardiovascular Disease."  This excerpt states "persons with PTSD have been reported to have an increased risk of hypertension."  This excerpt requires discussion, especially as the VA examiner found "there is NO medical evidence that [PTSD] causes or contributes to long-standing hypertension."  The undersigned will order a new VA examination.

GERD

The Veteran has GERD, and he is seeking service connection on a direct basis.  

Specifically, he contends that he was exposed to contaminated water at Camp Lejeune, which in turn caused his GERD.  VA has found, pursuant to 38 C.F.R. § 3.307(a)(7), that the Veteran was exposed to contaminated water at Camp Lejeune.  While GERD is not eligible for presumptive service connection pursuant to 38 C.F.R. § 3.309(f), VA may still service connect it on a direct basis.  Therefore, a VA compensation examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea.  The claims file should be provided to the examiner. 

The examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent or greater) that the Veteran's sleep apnea was CAUSED by his service-connected PTSD?  Why or why not? 

b) Is it at least as likely as not (50 percent or greater) that the Veteran's sleep apnea was AGGRAVATED by his service-connected PTSD?  Why or why not? 

In answering these questions, please address what effect, if any, the Veteran's PTSD medications have on his sleep apnea.  The Veteran has alleged a relationship in his Notice of Disagreement which VA received in October 2014.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his CAD.  The claims file should be provided to the examiner. 

The examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent or greater) that the Veteran's CAD was CAUSED by his service-connected PTSD?  Why or why not? 

b) Is it at least as likely as not (50 percent or greater) that the Veteran's CAD was AGGRAVATED by his service-connected PTSD?  Why or why not? 

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The claims file should be provided to the examiner. 

The examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent or greater) that the Veteran's exposure to contaminated water at Camp Lejeune caused his hypertension?  Why or why not?  The examiner is advised that VA presumes the Veteran was exposed.  The examiner has no discretion in this matter.  

b) Is it at least as likely as not (50 percent or greater) that the Veteran's hypertension was CAUSED by his service-connected PTSD?  Why or why not?

c) Is it at least as likely as not (50 percent or greater) that the Veteran's hypertension was AGGRAVATED by his service-connected PTSD?  Why or why not? 

In answering these questions, please address the National Institute of Health article "Post-traumatic stress Disorder and Cardiovascular Disease," an excerpt of which the Veteran submitted in December 2017.  Explain how, if at all, this article supports the Veteran's argument.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of his GERD.  The claims file should be provided to the examiner. 

The examiner should offer the following opinion:

a) Is it at least as likely as not (50 percent or greater) that the Veteran's exposure to contaminated water at Camp Lejeune caused his GERD?  Why or why not?  The examiner is advised that VA presumes the Veteran was exposed contaminated water.  The examiner has no discretion in this matter.  

5. After undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




